DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
Claims 1-38, 40-52, 54-56 remain pending of which claims 1-20, 55-56 were previously withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature control system in claim 27 and positive pressure system in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 33 should be dependent on either claim 32 or 34 which introduce the controller limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  21-28, 30-34, 38, 40-52, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGUIRE (WO 2016/065341) supplied by applicant on the IDS dated 6/19/19 in view of CONROY (US2005/0014259). 
With respect to claim 21, 25, 30-31, 38, MAGUIRE discloses a delivery apparatus for cells comprising an atomizer (housing) with a support that holds a plate of sample wells (0184) with cells that can be non-adherent (0013) (configured to receive a plate comprising a well) an atomizer emitter which can be a nebulizer (0062) (delivery solution applicator, nebulizer) configured to deliver solution to a well (0175-178), and pipettes (needle emitters) for adding and removing (capable of providing positive or negative pressure, differential pressure applicator) PBS, solution A, solution b and culture medium (stop solution applicator, culture medium applicator) which are inherently stored in containers the pipette can access (configured to couple to reservoir) (0208, Fig 2); a sample reservoir coupled to the atomizer emitter (delivery solution applicator) (00182, Fig 2). 
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Additionally, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115. Specifically, the cells used in the plate and the cells being contacted with a volume of aqueous solution by gas propelling are considered articles worked upon and manner of operating a disclosed device respectively. Neither adds structural limitations to the claimed system. Additionally, it is noted that MAGUIRE does disclose contacting the population of cells with the volume of aqueous solution by gas propelling the aqueous solution to form a spray (Claim 12, 0011, 0030). 
MAGUIRE discloses the reservoir including a delivery solution including an aqueous solution including a payload and an alcohol content greater than 5% concentration (0007-0008, 0011), and that the solution contains various ranges of salts, sugars and buffering agents but does not explicitly disclose the aqueous solution is isotonic. However, CONROY discloses a method of delivering a nucleic acid (payload) to a cell wherein the nucleic acid is carried in a solution comprising an osmolarity essentially isotonic with the osmolarity of the physiological milieu of the cell to be treated (0019, 0031). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the delivery solution of MAGUIRE to include the aqueous solution containing the appropriate amount of solutes to be isotonic as taught by CONROY because the solution shows enhanced ability to deliver nucleic acid to cells resulting in a high-level expression of transfected genes (0017) while approximating physiological conditions (0095). 
With respect to claim 22-23, MAGUIRE discloses a support actuator for the support holding the plate of wells (addressable well assembly) that is configured to move the plate so as to align the wells with the atomizer emitter (delivery solution applicator) to the wells for delivering solution (0187-189). 
With respect to claim 24, MAGUIRE discloses the atomizer has a mounting assembly coupled to multiple emitters (delivery solution applicator) (Fig 2) but does not explicitly disclose the assembly is configured to couple to the stop solution and culture medium applicators as well. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the stop solution and culture medium applicators in place of the additional emitters, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 
With respect to claims 26, regarding the delivery rate, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the parameters of its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115.
With respect to claim 27-28, MAGUIRE discloses the support (enclosure) includes a heating element (temperature control system) for controlling the temperature/environment of the plate (configured to control) (0186). 
With respect to claim 32-34, MAGUIRE discloses a microprocessor to control any or all parts of the apparatus, (0062, 0195) which is capable of being configured to perform all of the recited steps. 
With respect to claims 40-45, MAGUIRE discloses the solution comprises ethanol including 2-45% alcohol (0153, 0157), and contains less than 46mM of a salt such as KCL (0151) or in other examples varying concentrations of solutes up to 2.8X (0254-55). At the time the invention was filed, it would have been obvious to one having ordinary skill in the art to choose the claimed ranges of components in the aqueous solution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
With respect to claims 46-48, 49-52, 54, regarding the cell types used in the system and type of payload and its actions, MAGUIRE discloses the population of cells can include non-adherent cells such as T cells, blood cells, B cells (immune cells) etc. (0013) and the payload can be MRNA (0276). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Further, it has been held that "inclusions of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Additionally, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115.

Claim 29 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGUIRE (WO 2016/065341) supplied by applicant on the IDS dated 6/19/19 in view of CONROY (US2005/0014259) as applied above, further in view of DOMANSKY (US 2015/0079670). 
With respect to claim 29, MAGUIRE discloses the nebulizer (Fig 2) as addressed above, but does not explicitly disclose a nozzle assembly configured to seal an open of the well and deliver a vapor. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a nebulizer assembly in which the nebulizer includes an insert forming a chamber with a nozzle plate (0056, 0065, 0096, Fig 9b). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include the nozzle plate of DOMANSKY to because it provides a means to deliver entities to cells cultured in a multi-well plate (0096) and helps align the nebulizer spray to the desired portion of the well. 
With respect to claims 35-36, MAGUIRE discloses the nebulizer (spray head) (Fig 2) as addressed above, but does not explicitly disclose a collar or film encircling the distal end of the spray head. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a nebulizer assembly in which the nebulizer includes an insert forming a chamber with walls (collar) encircling the distal end of the nozzles; or a support film with an aperture through for nebulizer (film encircling spray head) (0056, 0065) and the nozzle plate is position a short distance above the cells (gap between plate and collar) (0096, Fig 9b). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include the insert walls or film of DOMANSKY to because it provides a means to deliver entities to cells cultured in a multi-well plate (0096) and helps align the nebulizer spray to the desired portion of the well.  
With respect to claim 37, MAGUIRE discloses the atomizer device (Fig 2) but does not explicitly disclose further comprising a vibration system coupled to a membrane holder to vibrate a membrane. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a vibrating mesh nebulizer (membrane holder with membrane) attached to a piezoelectric element (vibration system) (0014, 0093-95, Fig 8B). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include vibration system of DOMANSKY to because it causes a dose of an entity to be nebulized through the nozzle in a predefined direction (0014). 

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, applicant argues the limitation regarding isotonic solution is not taught by MAGUIRE, when the above rejection relies upon CONROY to teach this feature, and likewise argues that CONROY does not disclose using alcohol to deliver payloads, when the above rejection recites this feature is taught by MAGUIRE (see rejection of claim 21 above). Therefore, the examiner maintains the rejection over MAGUIRE in view of CONROY as it is noted that Applicant’s present no clear arguments why the cited portion of the references do not teach these features. 
Additionally, applicant argues that CONROY does not teach the newly amended limitations, however, as stated in the above rejection of claim 21, this limitation is an intended use of the claimed invention and does not further limit any structural features of the claimed invention. It is also noted that MAGUIRE does disclose this feature in at least claim 12 and paragraphs 0011, 0030. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799